DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: “the annuloplasty” as recited in line 2 should be “the annuloplasty ring”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the claim recites the limitation “an annuloplasty ring” in line 2. It is not clear to the examiner if the annuloplasty ring as recited in line 2 is the same as the tricuspid ring previously recited in line 1 or if it is different since both are being delivered in the claim. Appropriate correction is required. 
Claims 7-11 are rejected due to being dependent on a rejected claim as indicated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yellin (US Pub No. 2013/0226290).
Regarding claim 6, Yellin discloses (Figures 16A-16D) a method of delivering a tricuspid ring (Figure 16D) comprising: delivering an annuloplasty ring (1602) in a linear shape using a delivery system (clearly shown in Figure 16A) (Paragraph 0145), wherein the delivery of the annuloplasty ring utilizes a trans- apical approach (Paragraph 0058); assuming a desired positioning of the annuloplasty ring by rotating the annuloplasty ring around a hinge (1608) (Figures 16C-16D) (Paragraph 0147) until the annuloplasty ring is parallel to a plane of an annulus (Paragraphs 0148 and 0150); and activating one or more anchors (1104) (Figures 12A-12D) to extend outward from the annuloplasty ring (Figures 12A-12D) (Paragraph 0150).
Regarding claim 7, further comprising shaping the annuloplasty ring using a stabilizing tool (1616) (Figure 16A) prior to delivery [Shaping the ring into a straight configuration as shown in Figure 16A].
Regarding claim 8, wherein the shaping further comprises reducing the height of the annuloplasty (Paragraph 0060) [Reducing to the contracted state to decrease the height distance of the target valve as disclosed in Paragraph 0060].
Regarding claim 10, wherein activating the one or more anchors to extend outward is based on one or more predefined zones on the annuloplasty ring (clearly shown in Figures 12A-12D) (Paragraphs 0130-0134).
Regarding claim 11, wherein there are no anchors within a section of the ring that will be installed into the annulus section that is adjacent to a patient's AV node (see annotated figure below).



    PNG
    media_image1.png
    585
    636
    media_image1.png
    Greyscale













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yellin (US Pub No. 2013/0226290) as applied to claim 6 above.
	Regarding claim 9, Yellin disclose the invention of claim 6 above except for wherein the height is reduced by approximately 15% to 20%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the height of the ring of Yellin to be reduced by approximately 15% to 20% since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)). In the instant case, Yellin annuloplasty ring would not operate differently with the claimed annuloplasty ring, since both are directed to reducing in height or contracting in order to decrease the height distance of the target valve and thereby improve leaflet coaptation of the target valve and reduce regurgitation through the target valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771